            Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 1 of 54

        IN THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


JO ANN FONZONE AKA JUDY MCGRATH ,                                 DISTRICT COURT NO. 12-5726

              PLAINTIFF
                                                                       CIVIL ACTION
                  V.

JOE OTERI, ET AL, DEFENDANTS


PLAINTIFF'S MOTION TO REINSTATE ALL DEFENDANTS IN THIS CASE AS PER THE
AMENDED OPERATIVE COMPLAINT FILED mLY 7, 2015


Preliminarily, the first District Court Judge presiding on this injury action , Judge Davis, who

retired in October 2017, had ruled that the operative complant in this matter was the Amended

Complaint filed by Plaintiff July 7, 2015.

Entry 51 of the docket states ALL PARTIES ARE INSTRUCTED THAT THE OPERATIVE
COMPLAINT IN THIS MATTER IS THE DOCUMENT ENTITLED "AMENDED COMPLANT
FILED JULY 7, 2015 .THIS DOCUMENT IS PROPERLY REFERRED TO AS "THIRD
AMENDED COMPLAINT'. SIGNED BY HONORABLE LEGROME D. DAVIS ON 7/22/15.
7/23/15 ENTERED AND COPIES MAILED TO PRO SE AND E-MAILED. (mbh) (Entered
07/23/2015).

Originally, a complaint was filed by Plaintitrs then counsel, who withdrew in 2013 because of his

medical problems.Since that time, Plaintiff has done all of the legal work, has had to request some

continuances and a stay because of her many medical problems, surgery and hospitalizations from

the injuries which are the subject of this clise. Without the lead defendant Oteri, there would be no

injury case, as he injured the Plaintiff and then a half hour later she was injured a second time by

others because of his false implication of her. All claims form part of the same case because they

derive from the same set of nucleus operative facts. 28 U.S.C.A. Sec. 1367 (a), The amended

complaint relates back to the date if the original pleading asserts a claim that arose out of the

conduct or occurrence set out in original pleading or the parties knew or should have known that

the action wold have been brought against them. FRCP 15All parties were on notice by their own

misconduct that they could be defendants.There was a conspiracy by Oteri, poiice, prosecutors and

some lawyers to treat the injured victim as a defendant and protect the violent perpetrstors.
            Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 2 of 54

Plaintiff called 911 from the cell room after officer keleweschky threw her agaisnt the wall the first

time becasue she feared for her life. The second time he threw her agaisnt the wall, he knew she

called for help and believed she had a camera phone and began to strike her repeatedly on her chest

until he got the phne from her.

After Judge Davis retired, the case was sent to the District Court in Reading, where it was

difficult for Plaintiff to appear. Among the many injuries she suffered from the two incidents, was

a serious right shoulder rotator cuff injury which prevented her from driving long distance ,had to

get a friend or family member to drive her for each appearance. Permanent cardiac cnditions, major

spine surgery, PTSD, migraines, concussion, tinnitus,right ear deafness, right hand and arm

weakness, chronic pain, are some of the other medical problems Plaintiff suffered and will endure

the rest of her life. Oteri injured her head first with his pushng and pulling her so her head hit the

seat in front of her, later the police caused injuries to her head.

Somehow, neither District Court Reading Judge Schmel or the Federal Magistrate who now

presides(upon Motion by Plaintiff to move case back to Philadelphia) was aware of the docket

entry #51 that the operative complaint was the Amended complaint of July 7, 2015. Plaintiff

mentioned this during phone and status conferences but defense counsel objected to her

statements to mislead the Court.Other defendants ignored Plaintiffs pleadings and Interrogatories

by failng to reply.

Another fact brought to Plaintiffs attention by email of Magistrate's order of June 5, 2020

phone conference was that the case was closed September 30, 2019. Ths is a totally false and

was mentioned several times to the District Court clerk to no avail., because the Federal courts are

closed.This untruth has prejudiced Plaintiff in her quest to obtain counsel or co-counsel to help her.

Other facts in this matter which are important include: Plaintiff had the criminal charges dropped

August 22, 2012 with prejudice, but because the prosecutor went to different Municipal court

judges each time and falied to serve or give (Notice and Opportunity to Ms. Fonzone )with their

Appeal, it went on and on wrongly and unconstitutionally. Moreover, to the best of Plaintiffs
            Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 3 of 54

belief, knowledge and information, there is exculpatory evidence -videotape at Citizens bank park

and the Jefferson emergency Room ,fingerprints,which exist which have not been turned over to

Ms. Fonzone in direct violation of her constitutional rights, according to Brady v. Maryland,

though she requested all police reports and audio tape and videotape since the malicious

prosecution of an injured victim began in 2010.There were four discovery violations by prosecutors

in Municipal court.

Ms. Fonzone was arrested without probable cause, she was not arrested at her seat, but Oteri acted

like a police officer but cannot determine probable casue, then maliciously prosecuted and denied

her civil rights, equal protection of the law and constitutional rights to due process from October

6, 2010 to 2014. All of the defendants acted in concert to deprive Plaintiff of her 15\4th ,5th,6t11,14th

Amendment rights in a a 42 U.S.C. 1985 (3) conspriacy to prejudice an individual motivated by

the class based discrimination animus designed to deprive women and whistleblowers of the right to

speak , cheer for her team, and assemble. Private conduct of non-government employees is

converted to state action for purposes of this Sec. 1983 action.Black v. Bayer, C.A. 3rd (Pa. 1982),

672 F.2d 309.




Dated: August 3, 2020
                                                    ~::+bnntted,               ~
                                                        Fonzon/, E ~aka Jud/le Grath
                                                                                             ir
    United States District Court Eastern District of Pennsylvania             Page Y ot 17
               Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 4 of 54

                                       HONORABLE LEGROME D. DAVIS ON 7/7/15. 7/8/15 ENTERED
                                       AND COPIES E-MAILED AND MAILED TO PRO SE PLFF.(kw,)
                                       (Entered: 07/08/2015)
     07/08/2015                   48 PETITION for leave of court to file supplemental claims as included as
                                     Counts VII and VIII in amended complaint, Certificate of Service, filed
                                     by PRO SE PLFF JOANN FONZONE. (kw,) (Entered: 07/08/2015)
     07/20/2015                   49 Response to Petition to Amend re 48 Application/Petition by JOE
                                     OTERI, PHILLIES. (Attachments: # l Certificate of Service) (FOSTER,
                                     ROBERT) (Entered: 07/20/2015)
     07/21/2015                   50 ANSWER to .4.6 Amended Complaint by OFFICER BEE, OFFICER
                                     KELECHEWISCKY, OFFICER KOVAC, LESINETTE ORTIZ.
                                     (SHOTLAND, AARON) (Entered: 07/21/2015)
     07/21 /?0l_i:;
     ,,,.,.,..--      -       g        (Court only) ***Issue Joined (fb) (Entered: 07/22/2015)             ___



(    07/22/2015                   il    ORDER THAT PLAINTIFF'S REQUEST FOR LEAVE OF THE -
                                        COURT TO INCLUDE SUPPLEMENTAL CLAIMS IS DENIED.
                                        PLAINTIFF'S REQUEST FOR APPOINTMENT OF COUNSEL TO
                                                                                                                    \
                                        ASSIST HER IS DENIED. ALL PARTIES ARE INSTRUCTED THAT
                                        THE OPERATIVE COMPLAINT-IN THIS MATIER IS THE
                                        DOCUMENT ENTITLED "AMENDED COMPLAINT" AND                                       /
                                        DOCKETED AS "SECOND AMENDED COMPLAINT" FILED JULY
                                                                                                           -        /


\   ~
                                        7, 2015. THIS DOCUMENTS IS PROPERLY REFERREDTO AS
                                       .,:;nrJ~ AMEN_DED COMPLAINT". SIGNED BY HONORABLE
                                        LEGROME D. DAVIS ON 7/22/15. 7/23/15 ENTERED AND·COPIES
                                                                                            ',
                                        MAILED TO PRO SE AND E-MAILED.(mbh,) (Entered: 07/23/2015)
     08/11/2015                   52 PLAINTIFF'S MOTION FOR LEAVE TO FILE REPLY TO
                                  ,• DEFENDANTS ANSWER PURSUANT TO FEDERAL RULE CIVIL
                                     PROCEDURE 7(a)(7) filed by JOANN FONZONE .. (Attachments: # l
                                     REPLY,# 2 REPL Y)(lbs,) (Entered: 08/11/2015)                             {.
                          '

     08/11/2015                   53 PETITION FOR RECONSIDERATION OF ORDER OF JULY 23,
                                     2015, REQ{!EST FOR IFP STATUS, AND REPLY TO
                                     DEFENDANTS 12(B)(6) MOTION OF JULY 20, 2015 by JOANN
                                     FONZONE. (lbs,) (Entered: 08/11/2015)
     08/19/2015                   54 ORDER THAT PLAINTIFF'S MOTION FOR LEAVE TO FILE
                                     REPLY TO DEFENDANTS' ANSWER IS DENIED. SIGNED BY
                                     HONORABLE LEGROME D. DAVIS ON 8/19/15. 8/20/15
                                     ENTERED AND COPIES MAILED TO PRO SE AND E-MAILED.
                                     (mbh,) (Entered: 08/20/2015)
                                                                            -
     08/19/2015                   55   ORDER THAT PLAINTIFF'S REQUEST FOR RECONSIDERATION
                                       IS DENIED. PLAINTIFF'S REQUEST FOR IN FORMA PAUPERIS
                                       IS DENIED WITHOUT PREJUDICE. SIGNED BY HONORABLE
                                       LEGROME D. DAVIS ON 8/19/15. 8/20/15 ENTERED AND COPIES
                                       MAILED TO PRO SE AND E-MAILED.(mbh,) (Entered: 08/20/2015)
     09/08/2015                   56



    https://ecf.paed.circ3.dcn/cgi-bin/DktRpt.pl?943007841176991-L_ 1_ 0-1                          2/16/2018
                                                                       A/R,STANDARD
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 5 of 54
                               United States District Court
                       Eastern District of Pennsylvania (Allentown)
                    CIVIL DOCKET FOR CASE #: 5:12-cv-05726-JLS
                                    Internal Use Only


 FONZONE v. OTERI et al                                       Date Filed: 10/09/2012
 Assigned to: HONORABLE JEFFREY L. SCHMEHL                    Jury Demand: Both
 Cause: 42:1983 Civil Rights Act                              Nature of Suit: 440 Civil Rights: Other
                                                              Jurisdiction: Federal Question
 Plaintiff
JOANN FONZONE                                  represented by JOANN FONZONE
Al.KIA JUDY McGRATH                                           2242 TILGHMAN STREET
                                                              ALLENTOWN, PA 18104
                                                              PRO SE   :(i) 2A 39 1'-/

                                                              DONALD A. BAILEY
                                                              4311 N. 6TH STREET
                                                              HARRISBURG,PA 17110
                                                              717-221-9500
                                                              Fax: 717-221-9400
                                                              Email: adriennemamma6@aol.com
                                                              TERMINATED: 03/30/2015
                                                              LEAD AITORNEY


V.
Defendant
JOEOTERI                                      represented by ROBERT J. FOSTER
TERMINATED: 06/03/2015                                       REGER RIZZO KAVULICH &                     i,-

                                                             DARNALL, LLP
                                                             CIRA CENTRE 13TH FL
                                                             2929 ARCH ST.
                                                             PHILADELPHIA, PA 19104-2899
                                                             215-495-6500
                                                             Email: rfoster@regerlaw.com
                                                             TERMINATED: 06/03/2015

Defendant
OFFICER KELECHEWISCKY                         represented by AARON SHOTLAND
                                                             CITY OF PHILADELPHIA LAW
                                                             DEPT
                                                             1515 ARCH ST., 14TH FL
                                                             PHILADELPHIA, PA 19102



https://ecf.paed.circ3.dcn/cgi-bin/DktRpt.p1?943007841176991-L_ l _ 0-1                      2/16/2018
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 6 of 54
         IN TIJE UNITED STATES DISTRICT COURT FOR rnE EASTERN
                       DISTRICT OF PENNSYLVANIA



JO ANN FONZONE AKA ruDY MC GRAUL
         PLAINITFF                                           CIVIL ACTION LAW
                                                               12-5726-LDD
              vs.

JOE OTERI, PIIlLLIES ORGANIZATION, OFFICER KEECHEWISCKY.
OFFICER LESINETTE ORTIZ, OFFICER BEE, OFFICER KOVACS, JOHN Evans
CITY OF PHILADELPHIA, RIVERSIDE PRISON, C.O .FISHER, .   WARRANT
UNIT,PIDLA DEFENDER ASSOCIATES, RICHARD PATTON, EL .· ETII KOTCIDAN,
DAVID AYERS,GREG ENGLE


              DEFENDANTS                                  JURY TRIAL DEMAND


                                   AMENDED COMPIAJNT

Introductory Statement

    1. This is an amended complaint brought under 42 USC Sec. 1983 for violations of the Fourth

Amendment to the U.S. Constitution. Plainti:ft a thin fifty two year old woman, attended a Phillies
                                          .
 playoff baseball game at Citizens
                           ,
                                   Bank Park ( the premises is owned by defendant Philadelphia)
                                                                                     .



 on October 6, 2010 where she was harrassed and assaulted then falsely implicated by a security

 guard whereupon she was later wrongly arrested, without probable cause , and while in police

custody beaten, battered brutalized so severely that she was taken to the Emergency Room by

police after transported to the 1st police district. The most serious injury Plainit:ff suffered was

blunt force chest trauma which caused a permanent heart condition . Criminal charges against

Plaintiff were terminated in her favor August 22, 2012.Unbeknownst to Plaintiff at the time of

filing this action, ADA Kotchian appealed the Judge's decision and neglected to provide Notice to

Plaintiff. Months later , the Judge informed Plaintiff that his decision had been appealed.

Plaintiff suffered severe physical and emotional damages as a result of the incidents of October 6,

2010 and as a result of the incidents of October 6, 2010 being unjustly treated as a criminal
              Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 7 of 54

defendant when she was actually the victim of aggravated assaults, hanassment, sta1king.

She did noting to to deserve or invite the injuries she received as the hands of the secmity guard and

police officer defendants or the abuse of process and ineffective representation of defense lawyers

who slandered her and assisted the prosecution. The Phillies ,the City of Philadelphia ,defender

associates, appointed attorney patton, and 3 asst. District attorneys violated plaintiff's civil rights

and I st, 4th, ~ 011 and 14th Amendment constituional rights and their duty of care and are sued in

certain supplemental state claims.
                                            .J~ctfun and Venue··
             2. Original jurisdiction to hear alleged violations of the constitutional rights of American

      citizens,.and others, is conferred on this comt by 28 USC §1331 and 28 USC §1343(a} (3} & (4),

     via the remedial statute 42 USC §19831 /q,st;(!,),.

             3. This court is also authorized to hear supplemental state claims by virtue of 28 USC

     §1367(c).

             4. A jury trial is demanded.

             5. Punitive damages will be demanded at an appropriate time because the actions of these

     defendants were particularly egregious and irresponsible.

             6. Venue is properly in this court because all witnesses, evidence, and parties are

     common to Philadelphia and its environs which lies within the jurisdiction of the United States

     District Court for the Eastern District of Pennsylvania.

                                                Rights Violated

            7. Plaintiff has a right under the Fourth Amendment to be free of excessive and

     unnecessary force while being taken into custody.

           8. Plaintiffhas a right to be free of false arrest under the F ~ Amendment.

          9. Plaintiff has a right, under the Fourth Amendment, to be fre~ of unlawful searches

    lacking in probable cause.
                 Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 8 of 54


                  10. Plaintiff has a right under the First Amendment to be free of physical assault and

          retaliation for being a member of a respected profession in .the United States., namely for being

          an attorney engaged in the practice of law7

                 11. Plaintiff has a right under the First Amendment to be free of retaliation for placing a

         phone call to 911 seeking assistance while being assaulted and not suffer retaliation therefore.

                 12. Plaintiff has a right under the 14th amendment not to be deprived of her property

         without due process oflaw.

                                                  Operative Facts

                 13. The defendant Joe Oteri was a private security guard, who by virtue of his joint

         actions with Philadelphia police officers in subjecting the plaintiff to the unlawful arrest, and

         unlawful search and seizure and excessive and unnecessary force on October 6, 2010, was

--·---   cloaked with the authority of the state and is thus liable under the law of §1983.

                 14. The defendants Ortiz, Kelechewiscky, and Bee, were at all relevci1:lt times, police

         officers employed by the City of Philadelphia(hereinafter "City'' and were thus state actors on or

         about October 6, 2010.

                 15. The defendant "Phillies" is a well-known professional baseball team who regularly

         invites the public (one member of which was the plaintiff on October 6, 2010) to "Citizens Bank

         Park", owned and operated by City which also holds itself out to the public as a place to purchase

         entertainment opportunities in return for money.

                16. The Phillies and Citizens Bank Park are located and do business in Philadelphia

         Pennsylvania

                17. On October 6, 2010 plaintiff traveled to Citizens Bank Park to watch the Phillies play

         Cincinnati in a playoff game.



                                                                                                            3
       Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 9 of 54



        18. Plaintiffs seat (#6) was in Section 108, Row#32.

        19. During the second inning the plaintiff was standing waving her "rally towel" just as

the roughly 47,000 other fans were doing when she was roughly grabbed from the right side by

security guard Oteri grabbing and jerking her right arm. Oteri then left her but returned shortly

thereafter with Kelechewiscky.

        20. Kelechewiscky and Oteri then jostled Fonzone so fiercely that as she reacted by

pulling to the left they pushed her head into the seat in front of her with great force and knocked

her into the ground. While the plaintiff was being assaulted her handbag was knocked from her

hands and this occurred as she attempted to retrieve it.

        21. *efendants Kelechewiscky and Oteri then took the plaintiff up to the landing area

above her seat section where they ordered her to stand unattended, leaving her there for

approximately 10 to 15 min.

        22. At this time the plaintiff began to feel pain in her head from being banged into the

seat and she began to notice the effects on her body caused by the defendants mocking her into

the ground.

       23. Suddenly the plaintiff was grabbed with great force from behind, by the elbows, by

Officers Kelechewiscky and Bee who proceeded to pull plaintiff with great force backwards with

her heels dragging on the ground into a rear office type area where they had a small room.

       24. Kelechewiscky and Bee '?'{ere joined by Philadelphia police officer Kovac as plaintiff

was thrown into a chair and her bag was taken from her.

       25. Kovac began going through plaintiff's bag and Kelecbewiscky began commenting

when he saw plaintiffs attorney card that she was a lawyer and also had an "Internal Affairs"

card from Lehigh County.


                                                                                                4
        Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 10 of 54



         26. Kelechewiscky took plaintiff into a small type of holding cell and threw the plaintiff

 against the wall with great force causing inj~ to plaintifl'3 right side, particularly in the upper

 arm shoulder area.

         27. Plaintiffs cell phone was in her jacket pocket and she immediately pulled it out called

911 while she was crying and complaining that she was being assaulted and that she needed help.

        28. Shortly Kelechewiscky . angrily entered the small holding room and, grabbing

plaintiff, threw her against the wall again. At this time plaintiff went down to the ground where

she was sobbing and in pain.

        29. Kelechewiscky was angrily repeating "I know you have that phone", "I know you

have that phone". At this time Kelechewiscky took his night stick and began forcibly hitting the

plaintiff in her chest repeating again and again "give me that phone" "give me that phone". Then

for reasons unknown to plaintiffKelechewiscky repeated a couple of times "don't resist", "don't

resist". This seemed strange to plaintiff because she is.only 5'6" tall and weighs 114 pounds and

was on her back totally traumatized in great fear. As abruptly as he came in, Kelechewiscky left.

        30. Plaintiff then was taken out of the room with handcuffs being applied behind her back

and was placed in a chair.

        31. Later plaintiff discovered that the defendant Kovac had stolen her souvenir ticket

something of great value to her and something of significant value in and of itself.

        32. Two transport officers, both Philadelphia police officers, one of whom was Officer

Ortiz, then took plaintiff down to the "first district"

        33. At this time Ortiz photographed and fingerprinted the plaintiff even though she had

extreme swelling in her right hand and her right arm was badly bruised. The plaintiff was visibly

bruised and swollen and when she was observed by a Sergeant Raymon Addison he commented



                                                                                                5
                   Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 11 of 54



          that she needed to go to the hospital. Plaintiff had been, handcuffed at this point for over two

          hours.

                    34. Plaintiff was then transported to Jefferson Methodist Hospital by officers Baldwin

          and Jenkins where she arrived at approximately 9:30 PM.

                    35. As plaintiff was providing her medical history she suffered a seizure as a result of her

          head being smashed into the seat. In short plaintiff ''blacked out".

                    36. Plaintiff was given no access to her personal information and upon awakening found

          herselfhandcuffed to a hospital bed.

                    37. Baldwin and Jenkins were threatening and rude to plaintiff and after a minimum of

          care was provided by the hospital the plaintiff was taken to the police headquarters for several

          hours.

.---...            38. Plaintiff then had a video arraignment with a person named "O'Brien". O'Brien

          released plaintiff on her own recognizance obviously recognizing how beaten and bruised she

          was.

                   39. Plaintiff was then put out the street and began walking to the bus station but stopped

          at the police station on 11th Street and tried to report the assault and abuses she had suffered. She

          spoke to an officer named Alexander.

                   40. Officer Alexander would not take plaintiff1s complaint telling her she had to report to

          "Internal Affairs" at 11th and Warden Street

                   41. Plaintiff suffered severe injuries as a result of the abuses by the aforementioned

          defendants and then was subjected to a malicious prosecution after which all charges against her

          were withdrawn.




                                                                                                             6
       Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 12 of 54



        42. Plaintiff is acquiring documents and collecting facts to bring additional claims which

may take the form of requests to amend this complaint there which may be brought as a new

complaint.

                                              Countl

                        Plaintiff against Defendants Kelechewisck.y and
                                      Oteri for False Arrest

        43. Paragraphs 1 - 42 above are incorporated herein by reference.

      Wherefore plaintiff demands judgment of the defendants jointly and severally for the

deprivation of her federally guaranteed rights to be :free of false arrest devoid of probable cause

and lacking any proper law enforcement objective, together with damages for pain and suffering,

embarrassment and humiliation, emotional distress, medical expenses and costs, cost of

entertainment denied and all benefits and emoluments connected thereto, all together with fees

and costs, punitive damages, attorneys' fees and such other relief as may be deemed appropriate.

                                           Count II

                  Plaintiff against the ~efendants Oteri, Kelechewiscky, and
                                     Bee for Excessive Force


       44. Paragraphs 1-43 above are incorporated herein by reference.

      Wherefore plaintiff demands judgment of the defendants jointly and severally for the

deprivation of her federally guaranteed rights to be free of excessive force while being taken into

custody, together with damages for pain and suffering, embarrassment and humiliation,

emotional distress, medical expenses and costs, punitive damages, fees and costs attorneys' fees

and such other relief as may be deemed appropriate.




                                                                                                 7
         Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 13 of 54



                                                   Countfil

    Plaintiff against the Defendants Oteri, Kelechewiscky, Ortiz, and Bee for the Unlawful
         Seizure of Person and Property under Both the 4th and 14th Amendments.

          45. Paragraphs 1-44 above are incorporated herein by reference.

          46. The defendants Oteri, Ortiz, Kelechewiscky, and Bee not only unlawfully seized and

searched plaintiffs person but Kelechewiscky and Bee also unlawfully took plaintifi's handbag

and unlawfully searched it.       jl_avfi'-5:: ,
          47. The defendant   Bee unlawfully took plaintiff's souvenir playoff ticket from plaintiff:1s
                              /

purse and has never returned it. The souvenir ticket has a high value to be determined at time of

trial.

         Wherefore plaintiff demands judgment of the above-named defendants jointly and

severally for the deprivation of her 4th Amendment rights in the cases of all defendants named in

this Count and plaintiff also demands judgment of the-defendant Bee for the violation of her 14th

Amendment rights in property together with damages for pain and suffering, embarrassment and

humiliation, emotional distress, fees, costs, punitive damages, attorneys' fees and such other

relief as may be deemed appropriate.
  Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 14 of 54

  55. As defendants Oteri and Kelewischky dragged Plaintiff from her seating section, then

        pushed her up the stairs to the concourse, she was denied her 1stAmendment rights to

        speech and cheer for her team.


56. Plaintiff was further denied her 1st Amendment right to speech while in police custody

    when she called 911 for help after defendant Kelesischky threw her against the wall .


 57.Upon learning that Plaintiff had called 911 for help, as dispatch had made them aware,

    Plaintiff was again denied her 1st Amendment right to speak because defendant

    Kelewicsky threw her agains the wall a second time, and while she was on the ground,

    struck her chest repeatedly with his nightstick demanding that she give him her cell phone.


      58. As described above defendant kelewichky assaulted Plaintiff causing serious injury

      because Plaintiff had called 911 for help as she feared for her life; her 1st Amendment

      right to speak and protect herself was violated by defendant Kelewichky.



  WHEREFORE Plaintiff demands judgment of defendants Oteri and Kelewichky jointly

and severally for the deprivation of her First amendment rights to speech and associate free

of retaliation and violence from state actors lacking any proper law enforcement objective

together with damages for pain and suffering, embarrassment, humiliation, negligent and

intentional infliction of emotional distress, anguish, punitive damages for wanton and wilful

disregard of Plaintiff's health and safety, attorney's fees, costs, and such other relief as may be

deemed appropriate.




                                                                                           /D
    Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 15 of 54

                                       CountV

Plaintiff against the City of Philadelphia (Monell Claim) and the Phillies Organization



 59. Paragraphs 1-58 above are incorporated herein by reference.


 60. The City of Philadelphia failed to properly supervise, and train the defendants Ortiz, Bee,

    Kovacs, and Kelecwicky and discipline police officers so as to prevent the unlawful arrest,

    detention and seizure of Plaintifff and consequently shares liability for their misconduct.


     61. Defendant's failure to train, supervise and discipline amounts to deliberate indifference

    to the rights of persons with whom the defendant police department comes into contact,

    including Jo Ann Fonzone It is this failure that has created and encouraged ongoing

    harrassment of veterans, women, and government whistleblowers.


    62. The deficiency in the training, supervision, hiring, and disciplining of defendant police

         officers , was an actual cause of the constitutional deprivations and injuries suffered by

         Fonzone.

    63. The deficiency in training, supervising, and disciplining of said officers represents a

         deliberate indifference on the part of the defendants to the rights of veterans , women,

        and government whistleblowers.


        64. As a direct result of defendants' negligence, plaintiff was subjected to emotional

             and physical injury , embarassment, humiliation, confmement, and deprived of her

             liberty, freedom, and personal property.




                                                                                             j(
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 16 of 54

65. The Plaintiff had at no time committed any act in the presence of defendants, or any one

   of them , which constituted either a misdemeanor or violation of any State statutes, nor

   was there in existence any reasonable or probable cause to believe that any crime had

   been committed by her. Further, there was not in existence at this time any

   warrant calling for the arrest or imprisonment of Fonzone


   66. The defendants at all times material, knew that there was a complete absence of

         probable cause against Fonzone with respect to the charge for which they arrested

         her , but nonetheless procured the District attorney's office to fie charges

           because they desired to avoid any civil liability for their illegal arrest and serious.

         Injuries.

   67. The plaintiff had a right to be free from illegal arrest and seizure of her person, a

         pretext arrest"and a right o be free from unlawful detention, the rights secured to

         her by the Fourth,Fifth ,Sixth and Fourteenth Amendments to the Constitution of the

         United States and by 42 U.S.C. Sec. 1983.

   68.
         Defendants Kelewicsky, Bee, Kovacs and Ortiz, individually and in concert with

         other defendants acted under color of state law and their official capacitites , said

         acts were illegal , and each defendant , individually and in concert with the others,

         acted willfully, knowingly, and with specific intent to deprive plaintiff of her

         constitutional rights.


         69. The actions and misconduct of the defendant City in failing to train and

             supervise its police pursuant to its policy of allowing site arrests resulted in

             violations of plaintiffs constitutional rights.




                                                                                            /1-
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 17 of 54

        70. Defendants violated Fonzone's constitutional rights with their unnecessary

         aggressive injurious manhandling of her with no real probable cause that she

         was in violation of any law. The actions of defendant police officers in

         accordance with the City's police or custom to allow police to relycompletely on

        security guard to estsablish probable cause for arrest demonstrated a deliberate

         indifference for purposes of failure to train and supervise.


        71. Defendant Oteri certainly had a motive to provide untrue false information

             to the police , his obvious self -preserving ramblings were that of a violent

         security guard who had just seriously injured a business invitee to establish

        sufficient probable cause for arrest .The police and the Phillies demonstrated a

         deliberate indifference for purposes of failure to train and supervise when they

         allowed the site arrest of plaintiff based only on a security guard's factually

         inaccurate version of events. Defendants custom or policy of arresting an

         individual soley on the biased report of a security guard (that just assaulted

         a business invitee woman) resulted in a deprivation of Plaintiff's civil and

         Constitutional rights, l5\ 4th ,5 th , 6th ,14th Amendments.


            72. Defendants City of Philadelphia and the Phillies organization , through

           their deliberate conduct or deliberate indifference , were the moving forces

             behind the injuries to Fonzone, both while in the seating section and later

             in police custody.

                73. Oteri 's continuous actions were fairly attributable to the state as the

                     state so far insinuated itself into a position of interdependence with

                     the security guard that he was a joint participant in the
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 18 of 54

                     unconstitutional activity. After he assaulted and injured Fonzone,

                     Oteri and the police conspired to injure, threaten and intimidate

                     plaintiff in the free exercise of her constitutional right to speak ,

                     associate and enjoy the game ,thereby violating her First and

                     Fourteenth Amendemant rights. Oteri's actions continued to include

                     falsely implicating Fonzone, further unconsented touching and

                     grabbing and pushing her up the stairs, then later writing a false

                     affidavit in the police room in order to have F onzone arrested.


              74. On the July 13, 2013 District Attorney's office private citizen

                     complaint ,defendant Oteri was charged with simple assault,

                     conspiracy and harrassment. This complaint prepared by the district

                     attorney linked Oteri's private defendant activity to the government

                     in order to bring the conduct within the state action requirement for

                     1983 or 1985(3) action.


                 75. Oteri acted under color oflaw as he was the impetus and alone

                     responsible for involving the police and implicating plaintiff by

                     providing false information to the police for the arrest and

                     subsequent prosecution of an innocent injured woman.

               76.
                     The security guard acted in concert with police and the police and

                     substituted the judgment of Oteri for their own official authority in

                     arresting plaintiff.
       Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 19 of 54

                              77. Prosecutors relied upon the opinion of security guard Oteri in

                                   whether to prosecute the case and used his verbatim words in the

                              affidavit signed by officer Ortiz who was not present for a site arrest ..


78. The City of Philadelphia maintains a dispatch service and implemented a policy whereby

    dispatchers called the police at the exact location where the 911 called was calling from for

    help. This act wrongfully informed the very officers who had assaulted plaintiff on October 6,

    2010 when she phoned 911 for help from the stadium police room jail cell after Kelewichky

    threw her against the wall..


   79. The female dispatcher, Jane Doe in following the city's policy ,called the police

       room at the stadium, (rather than another police district,) to warn the officers that plaintiff

       had called 911 for help from police abuse.


       80. Adhering to City policy, Police dispatcher by calling the police room and tipped off

           defendant Kelewichky and other police in the police room .


       81. Upon learning that Fonzone called 911, Keleewichky was infuriated, returned to the

           adjacant room and again threw plaintiff against the wall, screaming at her to give him

           the cell phone, and proceeded to strike her repeatedly on her chest until he finally got

            her phone.

                          As a direct and proximate result of these violations of Fonzone's

                           constitutional rights, she was made to suffer grievous physical injury,

                          severe pain and emotional trauma, PTSD, moral injury, embarrassment,

                          humiliation and anguish,was deprived of her liberty, her personal and

                           professional reputations were severely damaged, and she was forced to
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 20 of 54

                                retain counsel to represent her in the criminal proceedings brought by the

                                Philadelphia district attorney's office.


              WHEREFORE ,plaintiff demands judgment from the defendants jointly and severally for

             the violations of her federally guaranteed civil and constituional rights, and seeks

damages for pain and suffering, embarrassment, humiliation, damages to personal and professional

relationships and reputation, emotional distress, compensatory and punitive damages for the reckless,

wanton, egregious, malicious disregard for the safety of plaintiff with the willful misconduct of

assault and battery and harrassment, conspiracy to deprive plaintiff of her civil and constitutional

rights, attorneys' fees, costs,and interest and such other relief as plaintiff may be entitled.


                                              Count VI

   Plaintiff against Defendants Phillies organization and City of Philadelphia for Premises Liability


       82. Paragraphs 1-81 are incorporated herein by reference.


       83. Defendants City of Philadelphia and Phillies organization are in the joint business of

            providing entertainment events to the public , a common enterprise for the purpose of

            hosting sporting and other events for profit and mutual benefit.


           84. Plaintiffs relationship to the aformentioned defendants is that of of the business invitee

            or public consumer.


               85. On October 6, 2010, defendants City of Philadelphia and Phillies organization had

                an express duty and responsibility as landowner and lessee to protect and provide

                plaintiff with a safe and comfortable enviomment so that she could enjoy the play-off

                 baseball game for which she had purchased a ticket.
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 21 of 54

   86. As possessors of the land , defendants City and Phillies are liable to plaintiff for the

       negligent or intentional hannful acts of defendants security guard and police which

      cause physical injury Defendants land possessors had a duty to exercise reasonable

      care to protect invitees and prevent tortious acts by third persons or employees.


      87. Defendants City of Philadelphia and Phillies were aware and had notice that

           security guard Oteri had physically injured plaintiff after he had assaulted and

           pushed her into the seat and she fell to the ground, then he went to locate a

           police officer ,not to help her, but help himself establish a cover up of his

           violent criminal misconduct and assault.


          88. Defendants land possessors then had a duty to respond in a reasonable

               manner by offering plaintiff medical help, rather than allowing further

               injury and abuse by police officer incited to violence by a false report by

               security guard . As a result of defendants land possessors breach of standard

               of care, Plaintiff was later falsely arrested and suffered more physical

               injuries by the brutality of defendant Kelewischky.


          89. Defendants City and Phillies had a duty to discover that criminal conduct

               was occurring and its business invitee was an injured victim ,there was a

               duty to protect and maintain control over their employees as plaintiff does

               not assume the danger of being harrassed, assaulted, battered , falsely

               implicated , arrested and seriously injured by security and police , when·

               she attends her first major league playoff baseball game.




                                                                                       11
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 22 of 54
           90.Plaintiff could not have known nor did she assume the risk that she

            would encounter violent criminal conduct of security and police including

            harrassment, physical assault and battery escalating to life-threatening

            reckless endangernment ,willful, wanton misconduct and malicious

            disregard for her safety while attending a game at Citizens Bank Park , then

           false arrest without probable cause as an intended cover -up of defendants

            injurious violence .


               91.Defendants City and Phillies had a duty to provide adequate security

               and their failure to do so was a breach of its duty and a substantial factor

                in causing plainitfl's injuries.


                  92. By failing to help or prevent the violent conduct of defendants

                  security guard and police ,defendants City and Phillies breached their

               standard of care and plaintiff suffered physical injuries to her head ,hand

               arm prior to arrest, and then false implication into the criminal system by

              a security guard who needed to place blame on the innocent woman he

              had just assaulted.


                  93. As a direct result of defendants City and Phillies breach of their

               standard of care, Plaintiff suffered serious physical injuries causing

                permanent damages while at her stadium seat at 5:45p.m.and then again

                while in police custody at 6:15p.m.




                                                                                  tt
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 23 of 54
WHEREFORE plaintiff demands damages of the defendants City of Philadelphia and Phillies

organization jointly and severally for violating their duty of care to plaintiff under Pennsylvania tort

law(28 USC 1367 (c) premises liability ) a supplemental state claim as a business invitee or

licensee standard of care is the highest duty owed to a person who is privileged to enter the

premises ,for pain and suffering, injury causing disability, embarrassment, humiliation, negligent and

intentional emotional distress ,moral injury, loss of enjoyment of life, loss oftime,damage to personal

and professional relationships and reputations. damage to and delay of other legal matters, medical

expenses and costs, punitive damages , fees, attorneys fees, and all other appropriate relief as may be

deemed appropriate.
          Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 24 of 54

                                          Count VII
                                   Supplemental Claims
       Plaintiff against City owned Riverside prison ,City agents asst.district attorneys, and
Defender assocs.,and Correction Officer Fisher individually for wrongful imprisonment ,Sec. 1985
(3) conspiracy to deprive Plaintiff of her civil and constitutional rights beyond limits of CrimP
Rule 150 (A)(l)bench warrant and City Bench Warrant Unit For Unauthorized Disregard of Judge's
Warrant Instructions , Plaintiff against City for negligent supervision, negligent investigation,
hiring

       94.Paragraphs 1-93 are incorporated herein by reference.

          95.Defendants Riverside prison, CO Fisher and the Bench Warrant Unit are all

           participants in the false imprisonment of plaintiff without color of legal authority or

           justification from September23, 2011 at approximately 2:oo a.m. until her release late

           afternoon September 28, 2011.(Exhibit        )


              96.Plaintiffwas asleep in bed when the Philadelphia bench warrant unit stormed into

               her mother's home with a warrant to take her to court for not appearing the

              previous day. Plaintiff had filed and served on September 9, 2011 the ADA by

               certified mail her continuance application and reason for such as having a

               scheduled cardiologist appointment . Plaintiff also informed her private attorney of

               this and that she would not be in court September 21, 2011.(Exhibit       )


                  97.The asst. District attorney had prior notice that Plaintiff had a valid medical

                  reason for not appearing in court Septemeber 21, 2011 and sent the Bench

                  Warrant unit in the middle of the night anyway causing her and her mother

                  severe emotional distress with this outrageous SWAT like intrusion.


                  98.En route to Phila. from Allentown, as the driver was exceeding the speed

                  limit by driving 100 mph, Plaintiff became ill from her heart condition and had

                  to go to the Emergency Room. Bench Warrant officers unnecessarily placed

                  Plaintiff in shackles and handcuffs which instigated fear in hospital staff so as to

                   hasten her medical treatment and discharge.
   Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 25 of 54


99.Instead of being admitted into the hospital, Plaintiff was discharged because she was a

prisoner. Had she not been a prisoner, she would have been admitted and not suffered

further injury by the lack of sufficient medical care for her cardiac condition and

PTSD while at Riverside prison . The ADA and the City of Philadelphia were aware of

plaintiffs heart condition as that was the reason stated on her Continuance application.
                                                                            (Exhibit     )

100.The warrant stated that Plaintiff was to be taken to court, but was taken to Riverside

 on Friday morning September 23, 2011. The Unit should have followed the Judge's

instructions on the warrant and taken her to Filbert St.Court from the hospital, they did not.


10 l .Plaintiff spent the weekend at Riverside and trying to get her heart medication as she

was not physically well because of substituted heart meds, sleep deprivation and stress

from her cellmate 's (detoxing from heroin) threatening and violent behavior.


102.Plaintiff learned from her family, who were told by the newly retained defense

lawyer they hired , that she was to go to bench warant court Monday Seember 26, 2011.

Docket entry evidences the bench warrant court date Sept. 26, 2011. (Exhibit).


   103Plainti:ffwas told by prison staff she was going to court and on Monday was taken

    to the area with other inmates for release. Suddenly, when about to exit the door and get

   on the bus, Plaintiff was taken out of line by CO Fisher. When she questioned him, he

    told her she could not leave until Wednesday, Sept. 28, 2011.


       104.Plaintiffwas very anguished when she was not released ;she was to appear in

        civil court on an important Argument in her ID theft case Tuesday September 27,

        2011. Plaintiff tried to obtain her release, explainig that she was to be taken to

       court and wrote to prison officials through grievances to no avail.(Exhibit      )


                                                                                             :i-1
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 26 of 54


       105.Riverside prison officials, Correction officers Bench Warrant unit and asst.district

        attorneys involved in this case ,all agents of the city of Phila.,conspired and were aware that

        Plaintiff was being held unlawfully without legal justification beyond the 72 hours one can

       be held on a bench warrant in the state of Pennsylvania pursuant to PaRCrimp150 A(l).


Wherefore plaintiff demands judgement of the defendants jointly and severally for the violations of

her federally guaranteed rights together with damages for pain and suffering , embarrassment and

humiliation, emotional distress, punitive damages in the cases of City and Phillies, medical costs ,

past , present , future, incidental expenses and costs, fees, attorneys fees, and such other relief as

may be deemed appropriate.

                                                Count VIII
                                          Supplemental Claims
                  Plaintiff against Sargeant John Evans, Richard Patton, the asst. district attorneys
             in this matter Ayers, Kotchian, Engel for abuse of process, malicious prosecution
without probable cause , egregious and continuous prosecutorial misconduct, intention! and
slanderous misrpresentations to the Court to deprive due process, negligent investigation, false and
libelous police        investigative report, Brady violations, Sec. 1985(3)conspiracy to deprive
Plaintiff 1si,4th,5 th & 6th , 14th Amendment constitutional rights to due process and assistance of
counsel resulting in unlawful summary conviction prohibited by Double jeopardy clause and
PaRCrimP 1013 & 600

       106.Paragraphs 1-105 are incorporated herein by reference . Prosecutors are not entitled to

        absolute immunity when they are plainly incompetent or knowingly violate the law and

        individuals constitutional rights. Hobbs v.Cappelati 899 F. Supp.2d 738 (N.D. Ill. 2012 ),

        Foster v. City of Philadelphia, 2014 U.S. Dist. Lexis 143107.

           107.The Defender Assocs.and asst.District attorney on this matter Ayers were aware

           of plaintiff's physical health problems from injuries yet chose to misrepresent facts in

           order to get her into mental health court since November 2010 months before she ever

           appeared in court. Plaintiff was unable to appear until July 18, 2011 as she was being

           treated for the heart conditon caused bythe police.Judge Pew ordered a courtpsych eval.
                 Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 27 of 54

                    1OS.After Plaintiff complied with the Court to have a psych eval with anindependent

                     psychiatrist, defendant Ayers continued to misrepresent to the Court from November

                     2011 to April 2012 that he did not have the reports from the psych eval though he

                     was provided the reports from Plaintiffs counsel after the October 19, 2011 eval.

                        109.The deliberate delay and wrongful suppression of court ordered reports by

                        defendant Ayers to keep this case from progressing and being resolved caused

                        Plaintiff unneceesary time ,embarrassmsent , prejudice and emotional anguish.

                        Fonzone objected to the unnecessary mental health eval as unconstituional and

                          without any factual basis for their requirements and filed her objections.


                    110.. On January 14, 2011, the Judge ordered defendant Ayers to pass discovery to

                     Plaintiff, and this was the first of four discovery Orders violated by the prosecution


                    111 .. On Nov. 23, 2011 , the independent JFK psych eval of October 19, 2011 was

                     discussed by defendant Ayers and private defense counsel Frumer , though Plaintiff

                     was diagnosed with PTSD and deemed competent to proceed.(Exhibit           )


                            112.On January 25,2012, defense counsel Frumer tells the Court," I've given

                            the documents, (JFK psych eval report) you requested to the district

                            attorney."

                            113.On April 25, 2012 defendant Ayers again misrepresents to the Court

                             that he does not have the psych eval report and the Court then Orders

                            another court psych eval, as Fonzone tries to give Ayers a copy of report,

                            Court has her taken out of room.


                               116.On May 23, 2012, after another psych eval, Plaintiff again is deemed

                                competent to proceed and Ayers finally admits to having the report.




~,~--'--~----------------------------------------
       nmh::ihle c.m1.-:e to arrest and nrosecute. And she filed Motions to Vacate. The prosecutors
   Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 28 of 54

conduct of the police and security guard that seriously injured Plainitff. Two other hidden

police reports, one signed by Lieutenant Appleton, another Sgt. Middleton, showed that

Fonzone was the confidential informant and she had a valid IA complaint .This newly

discovered evidence would have changed the outcome of the case had it been presented to

the Court. Three weeks later, Evans the officer that signed to have F onzone arrested was

promoted to IA and given the assignment to investigate. Despite a conflict of interest,

Evans allegedly investigated and it consisted oflying to all the police officers before he

interviewed them that Fonzone filed IA complaints against them.The blatant lie would

ensure he would elicit what he wanted from them to slant his investigation and

obtain his desired result,contrary to the reports of the Lieutenant and originally assigned

investigator.Fonzone informed the AG PCU of the police and prosecutor misconduct July 6,

2012. Frank Fina took no action on the matter ;now is employed by the Phila District

attorney and failed to appear though Fonzone subpoenaed him in this case to ask why there

was no action or investigation by his Unit;despite kelechewsicky's excessive force of

throwing a handcuffed arrestee against the wall twice and striking her repeatedly on the

chest with his nightstick.(Exhibits     )


   121.The prosecution did not investigate the incidents despite having a copy of the 911

    Plaintiff made for help when she was being assaulted by defendant Kelewischky. Of

    note, officer kelechewsiky's name was omitted from official police reports and court

    documents and was substituted by Officer Ortiz .Ortiz was not an arresting officer or at

    the scene ; she was the passenger in transport vehicle from the stadium to the 1st District

   Ortiz was not an eyewitness though she wrote and signed the citation for disorderly

    based on hearsay and Oteri's false report .. (Exhibit   )


       122.Prosecutor Kotchian appealed Judge Kosinski's decision to dismiss but did not

        serve Fonzone Notice of appeal to at anytime . At the proceedings in Septemeber,
                                                                                             vf
   Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 29 of 54

       October and November ,Fonzone did not appear because she was unaware that the

       case was appealed .. Kotchian was aware, however, that Fonzone was representing

       herself since June 2012 and that she was to be served with the NOA. Prosecution

       had ex parte proceedings with various Judges throughout the case from 2010 to

       2014 whenever they sought an Order and wanted no objection from Fonzone.


123.Though Fonzone was not givenNotice of a December 17,2012 court date,when trying to

file her Expungement Petition on November 15, she was unable to and was told they

had appealed.Having learned thaat the world is full of intentional misinformation and

misrepresentation , particularly in legal matters with those with some motive, F onzone

must triple check and question everything she is told or reads in order to find the truth.


   124.In her quest for the truth about the case disposition of August 22, Fonzone contacted

 Judge Kosinski's clerk. Soon she received a letter from the Judge stating that Kotchian

had appealed his decsion and that there was a proceeding scheduled December 17.


       125.Painfully aware that she could be subjected to a warrant if she did not appear,

       though she had not been served with a notice to appear, Fonzone appeared

       December 17. Fonzone asked the court," Don't they have to serve me?" Judge

       Patrick replied," They do, but you're here. " (Trans. Dec. 17, 2012, p. 5)

        Kotchian was not there and asst. District attorney Engel was.


          126 Fonzone said, "On Aug. 22 I requested dismissal with prejudice" meaning

           the decision could not be appealed. The Judge replied, " It's still with prejudice,

           the fact is they can appeal it because I'm higher than the MC Court."

          (Trans. Dec. 17, p. 5)


          127.The asst.Dist. Att. Engle then had a dialog with the Judge as though Fonzone
                                                                                             7,&
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 30 of 54
                   was not in the room, and he misrepresented facts about the calculated days for

                  . the 1013. Fonzone objected and provided accurate facts (Trans. Dec.I 7, p.10, 11)

                   but Judge Patrick gave Engel the appeal and scheduled the next date Dec. 31.


                        128.Fonzone did not have a copy of the appeal and then had to go to the

                        district attorney office to get a copy 3 months after the DA appealed the

                        dismissal.

129. Though the next date was set by Judge Patrick for Dec. 31, the ADA appeared in Judge

Gehret 's court on Dec.28 without Fonzone there or having been notified. Engel had the Judge

appoint counsel by misrepresenting facts about Judge Neifeld's order ruling Fonzone competent on

May 23, 2012. Tthe asst.district attorneys were violating Fonzone's 1st Amendement right to

speak in Court.


130. On January 4, 2013 Fonzone filed Motion to Reconsider the dismissal of her private criminal

complaint against Oteri and scheduled a hearing for Janaury 17, 2013.On January 17, the Motion

was dismissed without a hearing because Engel objected to it.


131 At the trial January 18, 2013, Marni Snyder and Fonzone were co-counsel. ADA Kotchian

knowingly allowed her witnesses to falsely testify upon her influence and her blatant misconduct

was intentionally undertaken to prejudice Fonzone and thereby deny her a fair trial. Her conduct

was retaliatory because Fonzone won the case against her August 22, 2012 and the PCU .The

reprehensible conduct ofKotchian 's repeated misrepresentations to every new Judge about

Fonzone "pro se appearance Dec. 17 in violation of a previous order" (Trans. Jan. 18, 2013, p7-8)

were blatant, egregious and appalling untruths.Kotchian was present June 13, 2013 when Judge

Stack appointed Fonzone to represent herself after colloquy.


132.On Feb 11, 2013 a Notice of Appeal of the summary disorderly conduct was filed from Muni

Court to Common Pleas, and prosecution had 120 days June 12, 2013 to get to trial or the case
            Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 31 of 54

dismissed.Even with 60 day defense continuance from March 4 through May, the October 2 , 2013

trial start was 173 days after the Appeal filed Feb. 11, 2013 .Ergo, prosecution was in violation of

Rules 600 and 1013 (g), and Fonzone's repeated Motions to vacate and dismiss should have been

granted 53 days prior to trial or August 13, 2013.


133. On Feb 12, ADA misrepresented that Fonzone did not file her private criminal complaint

with the Pres. Judge when in fact she did. (Exhibit       ) A hearing was then scheduled.(Trans.

Feb.12,2013, p.12) Fonzone stated ,11 that it was a conflict of interest ifhe (Engel) is supposed to

represent me as the victim and he's prosecuting me on the summary disorderly conduct and I
                                                                                     11
 respectfully request that another ADA be assigned to the private criminal appeal.        (Trans. Feb. 12,
2013, p. 11,15)

Judge Patrick denied every request ofFonzone.


134. On August 19, 2013 ADA Kotchian was not ready as they had no witnesses. Judge Foglietta
                  II
said to Fonzone        You have a right to represent yourself." (Trans.August 19, 2013, p. 14). Fonzone

moved for dismissal of the case, the Judge said, 11 I guess you know the law better than I do

becasue I'm not dismissing the case. 11 (Trans. August 19, 2013,p. 17).Fonzone then requested that he

recuse and he denied that request.On Dec. 18, 2013 Judge Foglietta would not allow Fonzone to

represent herself and argue the Motion to Vacate though she had scheduled the hearing for that.


135 The next date for trial was October 2, 2013, and everything from this date forward should be

stricken from the record as violative ofFonzone's constitutioanl rights to speedy trial, and PaRCrim

P 600 and 1013. ADA Kotichian left Oct. 2 and F onzone had to appear again Oct. 3. Then it was

continued until Nov, 22. , ( But Fonzone was not told the date was changed from Nov. 22 to Nov.

21, she was threatened with a bench warrant for not appearing by her appointed counsel who did

not tell her the date was changed,) and it was continued until Jan. 22, 2014.Jan.22 the Court was

closed due to snow. Fonzone was not notified of the next date and had to call the clerk daily until

on March 18 , and was told trial was set for March 19.
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 32 of 54


136. On March 19, 2014 Fonzone requested a continuance because she did not have suffficient time

to have her 4 previously subpoenaed witnessess preent, Fina, Gray, Addison, ER doctor, The Judge

denied her request. Fonzone then tried to argue her Motion to Vacate citing the 120 day rule since

filing the appeal Feb. 11, 2013. (Trans. March 19, 2014 pgs .. 25-31, 36-40) Kotchian objected so

the Motion was denied .


137. Fonzone explained to the Court that she had been a victim of stalking ,injuries and false

implication despite the existence of her permanemt Protection From Abuse Order (Exhibit          )

 against her estranged spouse who has had her vicariously abused before.(Trans. March 19, 2014
pgs. 73-90)


138 Because of the falsified evidence, slander ,libel,, without ever having spoken with his client

appointed lawyer Richard Patton wrote a defamatory libelous letter to Judge Foglietta about his

client which prejudiced the Court against Fonzone before she ever walked into Court ,influenced

prosecution witnesses , non-appeasrance of defense witnessess as Fonzone had no notice of new

trial date until day prior, evidence destroyed and witheld and ex parte conduct of the Judge,

prosecutor and defense counsel, Fonzone was denied a fair trial and erroneously determined guilty

of summary disorderly conduct for exercising her 1st Amendment right to cheer for her team at a

major league baseball playoff game. Fonzone's intent was to watch in person her first playoff

game.


139. Fonzone's civil and constituional rights were violated throughout the conspiracy of arrest

without probable cause and malicious prosecution . Though the District attorney was sent a copy

ofFonzone's 911 audio Nov.15, 2010 when it was subpoenaed by Defender Associate Kim Gray,

there was no investigation about Fonzone's confidential complaint by their office ,Defenders, or

the Philadelphia police department.And Kotchian and Defender Kelly witheld the 911 CD and

other crucial exculpatroy evidence from Fonzone that they had since Dec. 10, 2011, until 2014.
                                                                                                     l1
              Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 33 of 54

140. Pursuant to 42 U .S.C. Sec. 1983 , two allegations are required in order to state a Sec. 1983

cause of action: 1) the complaint must allege that one or more persons have deprived Plaintiff of a

federal right and 2) the persons that have deprived Plaintiff of those rights acted under color of

state law. Gomez v. Toledo, (1980) 446 U.S. 635, 100 S Ct. 1970.


141. There was a civil conspiracy to obstruct justice with malice and intent to injure Plaintiff

amounting to a perpetration of fraud upon the court . All of the defendants , City , Police,

Oteri,asst. District attorneys, Defender Assocs., Patton, by falsely implicating plaintiff without

probable cause, unlawfully seizing causing her serious injuries ,witholding exculpatory evidence to

 prosecute plaintiff, failing to objectively investigate the case ,not allowing her to represent

herself by fraudulently putting her in mental health court, wrongly issuing bench warrants,

resulting in wrongful imprisonment (resulting in a 14th Amendment property right loss of a civil

injury case dismissal in another county) ,denying a hearing on her private citizen complaint

against the security guard, a genuine issue of concerted activity toward an unlawful objective

existed, to get a conviction of an innocent individual who 2 years prior had her criminal case

dismissed. The wrongful concealment and intentional non-disclosure of exculpatroy evidence by

defendants resulted in continunig deprivation of Plaintiffs rights to due process and equal

protection.


142. Where defense lawyers, prosecutor and investigator and others conspired to prejudice an

individual of her civil rights, she is thereby denied equal protection of laws in court, and private

conduct of non-government employees is converted to state action for purposes of a Sec. 1983

action. Black v. Bayer, C.A. 3rd (Pa. 1982), 672 F.2d 309.


143. All of the defendants acted in concert to deprive Plaintiff of her 1st, 4th , 5th ,6th ,14th Amendment

rights in a 42 U.S.C. 1985 (3) conspiracy motivated by the class based discrimination animus

designed to deprive women and whistleblowers of the right to speak and associate .                     3v
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 34 of 54




WHEREFORE , Plaintiff demands judgment of all defendants jointly and severally for violating

their duty of care of care, egregious violations of their oaths and Rules of Professional

Responsibility and Professional, Ethics violating plaintifs civil and constituional rights 1st, 4th,sth,

6th, 14th Amendments, pain and suffering, serious physical injuries resulting in permanent physical

disability, loss of enjoyment of life, 14th Amendment property right loss of personal injury case

September 27, 2011, moral injury, PTSD, negligent and intentional infliction of emotional distress,

 past, present and future medical costs and expenses, embarrassment, humiliation past , future

earnings, damage to personal and professional reputations and relationships , all costs and

damages associated with their negligent anad intentional misconducts sicne the incidents of

October 6, 2010, incidental expenses and all costs of this litigation together with punitive damages

for the egregious, willful wanton misconducts and vioaltions of plaintiffs civil and constituitonal

rights ,atttorneys fees ., and such other relief as this Court may warrant .




                                                               ii
                                                ectfully submitted,
                                                               i ;()-{(I,,
                                                             Lqu e aka J
                                                             Plaintiff




July 7, 2015
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 35 of 54

                                     VERIFICATION



I verify that the statements made in the aforementioned amended complaint are true and correct.

I that false statements herein are made subject to penalties relating to unswom falsification

to authorities.




Exhibits referred to on the amended complaint will be provide during discovery.




                                                                                                ll.
           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 36 of 54


                               CERTIFICATE OF SERVICE



I hereby certify taht I have on this day caused to be served a true and correct copy of the

aforementioned Am.ended Com.plaint on the parties listed below at the addresses as listed:




Robert Foster, Esq.
Reger Rizzo & Darnell
2929 Arch St. , 13th floor
Philadelphia, Pa. 19104



City of Philadelphia law dept.(police, John Evans, Riverside Facility, 0. Fisher, Bench
1515 Arch St. 14th Floor                                                   warrant unit- defendants)
Philadelphia, Pa. 19102



E.Kotchian, D.Ayers, G.Engel
Philadelphia Dist. Attorney's office
3 Penn square
Philadelphia, Pa, 19107


Defender Associates
1441 Sansum. St.
Philadelphia, Pa, 19107


Richard Patton
1223 Locust St. 4th floor
Philadelphia, Pa 19107




                                                      Fonzone, Esquire aka Judy McGrath

07/07/15
                                                            7D1~~
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 37 of 54




             -   -·---·-·----- - --




                      Philadelphia Police Radio
                      Audio Reproduction Unit
                                  215-6~6-3126
                  Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 38 of 54

-----~---:--~----------------. - - - - -
                           -·




                                                                                                                                            p




                  ..
                                                                                                                         PHONE {BUSINESs)


                                                                                                              UNIT
                                                                            OOoseOut
                                                                                     UNIOUE DESCRIPT10H OF
                                                                                     OFf'ENDER
                                                                                       • Yes •       No




                                           "PAOPERTfDeSCS!IPTION(~~
                                           l!odel, C41,,,--4SaialHo. Wllere~J




             •



                                                                           OISTJUNIT          RECEIPT          SENT 8Y


                                                                                              NO.              OISTJUNrT TOT/\1..    AGE


                                                                                     NO. ·-
                                                                                              'YCo8l
                                                                                                 DIST.AJNIT
                                                                                                               PTe{ _ 1~             1

                                           ~TOACr1550F1992, THEBELOWPERSON.ACKNOWLEOGES.RECEIPTOFTHENOTIFICATIONOF
                                           VICTIMSB'\VICESFORM:                                           .    .                     .



                                                                  ;z.59l/t 3-
                                                                                _)                        _)
                                                                                                              : 35437sfr
                                                                                                                  __)  _;
                                                                    .. l
                 Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 39 of 54
,..               ... =-
;,--~'_·,:~---·7~---
        :
        =....
          -            __..-,___
                             ,-,.-~-;;.-;.;;;;;-i,iiiiiiiiiiiia---- ---------···-····~-

                       Computer Crirre      Un.        Fax:215-683-1868
                                                                                                 3 2010 11 :39
                                                                                                           I



                                                                          f\




       .•



                                                                       PACl'Bm c.esawtlON t&dWt JI-.
                                                                            Col#-fllllli.-ltf& ~~
                                                                                                     PAOP. C006       ..$   .   '

                                                                           ..__
                                                                                  .                .c.-   i ,•   ,,




                                                                                                                                7
                                                                                                                                cs
Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 40 of 54




        ·i
                !'
                !

            Il
            i
            I

            '
    .l
            i.
            r
            i
            ~
                        .._····'-''    -----'-----------~
            i
            I           ---=----'---r-===-----.----r=:m:--::-::--~1-I!
                        • ..         ess                                                                 ~oAESS                                                                                    PHONE No.

            f
                       f'Ni'ERO:m-Ti~mf1ffiNr----------------.___---;i

         r
        1·
                      1---~----------"'-'-li
                       1-::-,~-""""'.~--------,..---------------------..i·t
                        PflOPERTY Dcsc:RIPTION {fndim Make. PROP. CODE INSU'RED ST0L.aJ v~us.:; i
     I t------__,.____.,______-,..._.__• _
        I
                          1'cdtl. wl#r~ S~rwl H-. Mt,.,Applki:bltJ
                                                                                                                                                                                •
                                                                                                                                                                    Vee_..:;c;.___._
                                                                                                                                                                              No _
                                                                                                                                                                                                 1
                                                                                                                                                                                     S _--r_-~-1~i
        i
     ;
     i
        t
                                                                                                                                                                                                                                 ~       l
     r
     I
     I
                                                                                                                                                                                                                                         j
     t
    li                                                                                                                                                                                                                                   fl
    i
                     r-:::=:-:::::-=--:-:--......:..-----------..------------,,----'--..J
                                                                                               _ _-_~:s_llAM_E_ _ _ _ __,
                                                    __i _ _ _ _ _ __,,,~V-Elfl~CU.__:..._1_-:--_0WN!
                     tV::eHl:-:::CUl~-t---O_WN(_!!j_NAM                                                                                                                                                                                  li
                        VEHlct.E 1-otV\ATQ','S NAMe •                                                                               VatlCLE ;t - O~ERA,'"Olt$ N.¾.ME                                                                     i
    !                tiww~nn:;;,;;;;;:;:;,.LEN~..
                                               Mci'l=e"""---r~mu.r-...JL,-;;:,..,,:i=,---r,a;=-,..,,--------1                                                                                                                            f
                        SENT                                                                                                                                                                                                             ~
                         ~-~:
                     l"~;;;Ef'.;;;:::OR;:;:T;:-;;;Pflc~~>,~R:;;EO::;.-i;e----'C...i:...:,,:;...&.._.:,,:::._ _-t?:'~.,__--f=m;,;;;:~~::...::.:=-r.::.,..;..,,,..:..:..-at,
                                                                                                                                                                                                                   $~l
    f
~   l
    I                                                                  ~.K?t-'
                     f.;;~fi;;-li:;:--il<~--"~:..!~~~-~~-li-=..-r.=+.:.==~:,,:,,,,-~~-=-c=---l·1
                                                                                                                                                                                                                                        ·•
    i                                                 NO. . :    JUNIT                . CEN NO. ~


    t
    I
                     ~,.~u':":RSU=Nil"=~-ro~A-=CT~4:,:.~--:,0:.,.F.,.1m,,.,..,,.-=n-1'""1:=-81!,,_.L.,,.ow--.J.,;~.,,,·-~:=::~:-~-;.,.(.,,.1~~,......,-L"'"eoo=1.:!:6-R...ECE!PT_,,.,,,.O""F__ffl£..,.,.,....,N,.,,011±Fl¢.,..llTl~ON--1.jf
                        0Jt VIC'BA SEfMC~ FORM;
                                       ;
    I.                                                                                                                .
                                                                                          -
                                                                                                                                                                  -
                             ,,·> .




                                                                                                                             -                                                                                        -
. i':".<«•·it:b®J   ~• "ii
                                                                                                                                                                                                                                                     •.


                                           Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 41 of 54
                    ,
                                       FONZONE, JOANN                                         -
                                      •ADM 10JU7J2010                         SEX F
                                      DOB 07/1911958 52y
                                      MRI 03995832
                                                                              ACCTt39681727
                                      DATE OF SERVICE IJ                                                                          EMERGENCY DEPARTMENT NURSES NOTES - Page 1
                                                                                                                                  l'ORMNAME

                                                                                                                                  56002                                                                         New 06/06
                                                                                                                                  FORMNO.                                                                      REVISION DATE


Date:               f O -fe- t 0                                          Tune:   003 cg                                              IJ    Methodist Hospital
                                                                                                                                            Thomas JefferlOII University Hospital                                       2301 South Broad SIJe
                                                                                                                                            Jcffinaa H<ohb S;.,_                                                        Philadelphia, PA 191-48
Source of Medication List:                           0       Patient          O Family • Other
Mergies:                        Pw' Cc& l (..-(.,.                                                                                             Past Mld/Suqr llaoty
                                                                                                                                                                                                      ~
                                                                                                                                                                                                Name:40 An~                          fi"'-u ""
                                                                                               0 No MedlcaUons Taken                                                                                                      J:17
                                                                                                                                                                                                CaleoorY:
lnlUIIHIIDaet
  lfAdcilloftll
                                               MedlcaUon Name
                                              (Wrtle Legillly)                                Dou            Route           ~
                                                                                                                                            S+-'<                                               SSi:
MadllNnll!IN                           Hllme Medl/Prlor1o Admlaion                                                                          &h-r--..~f..r-t..                                   Dale: lo-(p-C O Tune:                    c,0'3            3
                              if'ufr\~ e c.                                                                                                 ~ol_,.~,.. .~ ~ 0ats of Blrth:~ l t:c,. ti
                                                                                                                                            (2_-.. • I $u..v-w;-.                               Allefgy Bracelet Applied:~               0 NIA
                                                                                                                                             fZ: to l,.-'ic's                                            •~
                                                                                                                                                                                                Vital Signs:
                                                                                                                                            Ml/, -.,..,                                         Temp.  9{q        . ~ OR i}!
                                                                                                                                                                                                Pulse l{"t-  Resp. / ~ BP IS
                                                                                                                                            •LL-
                                                                                                                                              'u D_ - ....
                                                                                                                                                                                                Pulse 0x q s:a, Peak Flow
                                                                                                                                                                                                                                                      I •


                                                                                                                                                                                                On:,_;;:.._... N.r    D Oz TherlPY                         ~


                                                                                                                                                                                                PaillScal~-3-4-5-8•7-8-                              if
                                                                                                                                                                                            PalnLoca                   ~
                                                                                                                                                                                            Pain Duration:              1ko~~
                                                                                                                                                                                            Aslllma:~s • D No
                                                                                                                                                                                            Height;L~-         {LJ          \!/eight ,/ /4-
regoant.lllreastr D Yes 'l:D,o ~- - _                                                 .n Pos. n Neg.     FDLMP:      ·i w~        ~0

                                                                                       .~4-~s.                 .,,____ - . ::,..· . ; ~                                                     lmmmi7atlooc;:
                                                                                                                                                                                                             tA.CI\.L(
hief r.mnpJamt / Onset I Pllysical Assessme~                              {..J-t-                              I•                 -   '                                                     Last Tetanus:

                                                                          "--                                                             ___,\;,,                                          VisualkUlty: OD_ _ O S _ [: NIA
                                                                                                                                                                                                                                              • ,•
                                                                                                                                                \
                                                                                                                                                                                            Glasses:    cD sD           Contact Lenses: ~

XPriorloArriVal:                • NONE '-k.t ,l • ~ .!}~ 133 0   &
                                                                                                                                                                              lD                 REASSESSMENT TIME:
                                                                                                                                                                                           OSEEPAGE2
IFiECTED TO:                   0 WAITING AOO; ~TUENT AOOM t                                          J         • ~TRAC • OTHER
=iEATMENT IN TRIAGE:                       0   SPUNT             O KE           O SLING O a.EVATION O DRESSING            • COLLAR
                                         ~QUESTED SPECIMEN                        ~vv...... 0 MEDICATED
IGNAJUU:OfTIUAGEllllfiSE:


;YEOPENING
,POHTANEOOS
,oa
'AIN
                              -                 -{ '1
                                                 2
                                                     ('~
                                                         .....
                                                             -
                                                                      -

                                                                     INITIAi. flHYTHII
                                                                     M.&E
                                                                                      ~



                                                                     n '1ll!dii AR RAlE
                                                                 r'DSTIIOHG
                                                                                          • IRREGULAR RAiE
                                                                                          01HREADY
                                                                                                              Ct,EAR
                                                                                                              RAlE.S
                                                                                                                         .   OX-RAY:
                                                                                                                         RESPIIA1llRY
                                                                                                                       BRfATH SOUNDS


                                                                                                                                   - -
                                                                                                                                      B
                                                                                                                                  ~,,..c
                                                                                                                                               L
                                                                                                                                                       eowa S()lN)S~
                                                                                                                                                       DISTENTION
                                                                                                                                                              •
                                                                                                                                                                    ~
                                                                                                                                                                           .6!L&l
                                                                                                                                                                        A8QOMEN

                                                                                                                                                                           O VES
                                                                                                                                                                                 •
                                                                                                                                                                                                               UBIN~!Hl6
                                                                                                                                                                                                               D NORMAL
                                                                                                                                                                                                                            APPEmE
                                                                                                                                                                                                                       D POOR n ILLi'>lm'.
                                                                                                                                                                                                               VOMffiNG: _,,,,,,,...-
                                                                                                                                                                                                                                                     -
lONE                                             1                                                                                                     SOFT RIGID
                                                                                                                                                                                                                                     •D lfiWNI. .m
                                                                                                                                  --- -
                                                                                                                                                                                                                                         rll:1gi,1

!alW.                                                                • NORMAL                                 RHOffQII
                                                                                                                                      -                ~BM:
                                                                                                                                                                                                               n     l>I.IDMm'~·· •. -
                                                                                                                                                                                                                                                     ~RI
                                                                                                              WHEEZING                                                                                        •0 URINE
lRIENTED
:ONRJSeD
'W'PROPRIATERESFOHSE
                                                 ts                  iOaM
                                                                     LOCATION:
                                                                                           ~
                                                                                                              ABSENT
                                                                                                                                  - -                              ,,
                                                                                                                                                                                                                 FOLEY
                                                                                                                                                                                                                       OU' 0 FOS O I ~G

'JCOMPREl£NSIBl.f SOO'lDS
                                                 3
                                                 2                   • PITTING                                DIMIH!SHED
                                                                                                              SMOKER
                                                                                                                                  ~




                                                                                                                                  DYES ONO              !Y; A                                                  A=ABRASl()N
                                                                                                                                                                                                               B=BURN
IONE                                             1                   0 NON-PITIIN6                                                                                           ~         J
                                                                                                                                                                                                               C = COl\rRJSION
!QIOO                                                                .51!!8                                   COUGH
                                                                                                              PROOUCTIVE:
                                                                                                                                  0"6        ONO
                                                                                                                                                       1.·"                ~ • ... ~
                                                                                                                                                                                                               D =DEFORMllY

                                                                     ~
                                                                                                                                                              '     .'>-                                       E=ECCHVMOSJS
IBEVS COMMAND
                                                ,t
.OrJ.IJZES PAIN
VflliOAAWS (PAIN)
lEXlOH (PAIN)
                                                 4
                                                 3
                                                         ~
                                                                                                                              ·
                                                                                                                                                           i.                ~   ...
                                                                                                                                                                                           ~-
                                                                                                                                                                                           :,
                                                                                                                                                                                                             GSW ,., GUN SHOT WOUNll
                                                                                                                                                                                                             L = LACERAl10N
                                                                                                                                                                                                            ~PAIN
                                                                                                                                                                                                            • PS = PRESSURE SORE
XTENSION (PAIN)
!ONE
                                                 2
                                                 1
                                                                     PSYCHOSOCIAL
                                                                     PRIMARY I ...,., '"""·
                                                                     00 YOU UVEALONE?         0
                                                                                                  f!_.-.l,v-\~\
                                                                                                  YES~                       ~ S K SCORE:
                                                                                                                                                                   L R
                                                                                                                                                     GUAGE BMR1S1: 0 YES
                                                                                                                                                              F'J,,,,                  (see
                                                                                                                                                                                                  £           R=RASH
                                                                                                                                                                                                              SN= STAB WCXl0
                                                                                                                                                                                                        of copy~ range)
                                      fflTAI     ,.-<'                           ..   - ----------       l           ~
         Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 42 of 54


                                       AFFADAVIT

Jo Ann Fonzone was injured on October 6, 2010 while at Citizens Banlc Parle by the security, Joe
Ote~ and police personne4 Officers Bee and Kelowscky. Jo Ann was on a Phillies play9:ffpackage
trip with other fans and went to the game a Trans Bridge bus trip from Allentown, PA af around 2
p.m. Upon arrival at the stadi~ Jo Ann and Florence, the woman seated n~ to her on the bus and at
the stadium had their photos taken by the Phillies photographer at around 5:15 p. m. Jo Ann and
Florence ate snacks and drank soda on the bus.

After the photo was taken, we went to our seats , section 108, row 32. Jo Ann then decided to go to the
Majestic store and did so. The store was crowded and she waited in line, then finally went in and
looked around and purchased a Roy Halladay t-sbirt and put it on. As she walked back to her seat,
she got a beer and went to her seat ( As it was a cold, damp rainy evening, she drank just a sip and put
the almost full bottle in the container in front of her). Jo Ann had had the flu the week before and
thats why she had only one ticket. By the time she got to the bus company to get the tickets she was on
the waiting list for two, there w~ only one seat left.

Right before the game started, Jo Ann called a friend to tell him that she was at the game,, but as the
stadium crowd was so loud, she couldn't have the conversation and put her phone in her left jacket
pocket. WlP Radio said that it was the loudest game ever played at the stadium. Roy Halladay was on
the mound , the game was very exciting as he was doing great. ( in fact this was a no-hitter game ,
the Phillies won 4-0 against Cinnicfoati).

Around the second inning, as Jo Ann and everyone else     was     standing and cheering with Rally towels,
a man in a blue shirt began to grab at her right arm. The man kept doing that and it was hurting her
arm. Jo Ann didnt know who he was or why he was pulling and grabbing her arm, so she naturally
moved a step to her left to get away from his grabbing. Soon, a very large man in a white shirt started
to assist the blue shirted man in grabbing and pulling and pushing Jo Ann so that she was pushed into
the seat in front of her and her head hit the seat and she fell to the ground. ( THEN, JO ANN SAW A
GUY INFRONT OF HER AND A FEW SEATS TO HER RIGHT!t GRAB 1HE SECURITY !vfA.J.-VS
ARM AND SAY LET HER ALONE, SHE'S NOT DOING ANYTHING WRONG".) But, the men
dragged her out of the seating area and pushed her up the steps and placed her behind the seating area
in the concourse. Jo Ann stood there around the concession stands without incident and watched the
game. The men , who now she was aware of were security and police, were nearby. There were other
people in the vicinity also standing and watching the game .

About 10-15 minutes later, Jo Ann was grabbed from behind by Kelechewsicky and Bee by the arms
and dragged across the concourse. Her feet were dragging so that only her heels were touching the
ground and her arms were restrained by the officers grasps. While this was happening, she yelled,
"what are you doing? I just wanted to watch the game? What are you doing, you are hurting my arms.
" The very large officer replied, "We just want to talk to you." finally, Jo Ann was taken into the
room behind the concession stands, which she now knows is the police room.

Jo Ann was thrown into a chair in the police room and her red bag was taken from her. There were 3
men sitting at desks in front of computers, one of them Kovacs, was in a police uniform. Kovacs
searched the red bag, took my Phillies playoff souvenir ticket :from my bag and it was never returned
to me. Kovacs and kelewchisk.y found my attorney ID card and a card from an Internal Affairs
Sargeant from Allentown and became extremely angry upon seeing this. '' ''Oh, you're a lawyer."
         Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 43 of 54

By this time, Jo Ann was very upset, crying and in pain from the ttauma she had just experienced. She
was put in handcuffs, and as she still had a sinus infection, there was snot ~ g fto!11 her nose and, a
they would not give her a tissue. When Jo Ann asked them , why they were domg this and what was
she charged with, they replied," a man wanted everyone to sit down."

Minutes later, the very large cop , who she now knows is named kelechewsicky, took her :from the
chair into an adjacant room, a smaller room, and when the door c l ~ he threw her against he wall, so
that she fell to the ground. Jo Ann's right ~ wrist, hand and shoulder were hit harshly . Jo Ann then
got her phone and called 911 for help as she was afraid that she would be killed. She told the 911
woman her name , where she was and that she was in a jail cell and being physically assaulted by the
police. Jo Ann mentioned officers kovacs and bee but could not pronounce kelechewsicky as she was
so distraught and traumatized. Officer Bee was in the police room , and there were secmity and police
out in the hallway.

The police then came back into the room and again threw her against the wall. Jo Ann tried to call 911
again, but then heard the door open and could not speak to 911 and put the phone in her pocket. This
time, the large officer kelechewsicly said" We know you have a phone, give me the phone". He took
the phone , threw me against the wall again, and this time when on the groun~ he took the nightstick,
placed it on my chest and began striking me with the stick repeatedly.

Sometime later, Jo Ann was taken out of the jail cell room and thrown onto the chair in the larger
room. At no time , was she given any Miranda warnings or told she was under arrest , though she
asked them if she was and what was the charge. Officer kovacs replied by saying "why do you have
an Internal Affairs card?'' Jo Ann thought they were going to make her leave the stadium at this point,
but instead she was taken to a police precinct by a male and a female police officer. She now knows
their names are Officers Person and Ortiz.

When Jo Ann got to the precinct, she was fingerprinted, photographed and put in a cell . she was
allowed to make a phone call and called a lawyer, Cheryl Gaston,who she had met at a Legal
Intelligencer luncheon for women lawyers earlier in the year. She told her what had happened to her.

After some more time, the Sargeant on duty Addison when making rounds saw that my arm and
hand were very brui~ contused and swollen. He told me that I needed to go to the hospital, and
would be taken there. I was in severe pain, my arm, hand , shoulder and head and felt very beaten and
battered. I had to wait for the transport officers and eventually was taken to Jefferson Emergency
Room at about 9:30 and got to the ER about 10:00 p.m. While waiting in the triage, I had a grand mal
seizure from the head trauma hours earlier at the stadium. My blood pressure was very high before that
happened, and I began trembling. I was taken to the ER in handcuffs and handcuffed to the ER bed. I
had x-rays on my hand and shoulder, and was given a urine test because I thought I had a yeast
infection from the antibiotics I had taken for the flu and sinus infection the week before.

I was given prescription tylenol with codeine for pain while in the ER and a prescription but did not
fill it because I am allergic to codeine. I was taken back to the police headquarters around 3 :00 a..mr,
though I was in severe pain in my chest, head and entire right side. When taken to an ER by the poli~
a patient does not get admitted to the hospital even if he or she showd be.
At police headquarters, I was locked in a cell for several hours and then the hospital discharge papers
were brought to me. Finally, I was taken to a room for video arraignment and was questioned by a
very arrogant unhelpful pre-trial services employee. She wouldn't let me answer some of the questions.
         Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 44 of 54

Toe~ I spoke with the bail commisioner Mr. O'Brien, told him I wanted to represent myself and that l
was not guilty and was the injured victim. He released me on my signatw-e or ROR. As I couldn't
move my right arm or hand because of the swelling, ( I thought I had broken bones), I signed an "x"
with my left hand. Sometime later, I was released . ( I could not write or drive for 3 or 4 weeks as I
am right handed.) I was not feeling well, had a concussio~ but walked into a police station on the way
to the Greyhound station and tried to report the aggravated assault . At 11 th and Wharto~ the officer at
the front window, Alexander looked at my bruised and contused arm and hand and said that I couldnt
file a report and bad to do that at Internal Affairs. I left and started walking, at a gas station I asked a
young man ifhe would drive me to the bus station, he was kind enough to do that. I then had to buy a
bus ticket as the bus to the game had left after the game the night before. Being a victim always costs
the victim I paid $158.00 for the game and transportation.


I got home about 4;30 p.m. October 7, 2010. the next day I went to my family physician. She saw the
large contusion on my chest and sent me for an immediate chest x-ray and echocardiogram. Jo Ann
could not lift her right arm above her head for the chest x-ray as it was excrutiatingly painful, so the
Radiologist could only take one view.I have been treating with cardiologists since then and have been
in the hospital two more times , March and September 2011 for the heart condition , atrial fibrilationJ
have as a result of being beaten on my chest by the police on October 6, 2010.1 take medication for the
heart condition. I was also diagnosed with PTSD like a veteran and suffer form nightmares,
flashbacks, sleeplessness since the incident.

While recovering from a March 2011 hospital stay, Jo Ann phoned and sent medical documents to the
Defenders to inform them that she could not be in court April 29. she called LaR.ue Werthy on April
28, 2011 to make sure they would get a continuance and tell the Judge why I could not be there. The
Defenders neglected to do that, and Jo Ann discovered six weeks later that a bench warrant had been
issued on April 29, the day Jo Ann was with her cardiologist. -

A similar incident occurred in September 2011, though Jo Ann had retained a private attoreny because
she was not being properly represented by the Defenders. Jo Ann had an appointment with a
cardiologist scheduled September 21, 2011, so she filed for continuance on September 9, 2011, and
told the attoreny :Mr. Dixon that she could not be there on September 21, 2011. A bench warrant was
i s ~ Mr Dixon did not tell his client this, though she called him many times to ask him what
happened in court on that day. He did not answer his phone or return her calls despite the messages she
left.

In the middle of the night at 2:00a.m. September 23, 2011, the bench warrant unit stormed into Jo
Ann's mother's home while they were sleeping to arrest Jo Ann on a bench warrant for not appearing in
court the previous day. Naturally, Jo Ann and her mother were traumatized by this gestapo like action,
but Jo Ann was taken away by a swarm of law enforcement. The building was surrounded as though
she was a fugitive rather than a sports fan wrongly charged with disorderly conduct for standing up at
a playoff game~~ -ft. w OJJ t- l,~ ~ L-l .-,,t ,

Jo Ann was handcuffed and shackled and driven at a speed of 100 miles an hour on the turnpike toward
Philadelphia to go to bench warrant court which opens at 8;00 am. . Jo Ann said fu the driver, "please
slow down so that we get there safely," he replied that, he" was going with the speed of the traffic."

Jo Ann began to have palpitations and go into atrial :fibrilation and told the driver he better take her to
the hospital. Jo Ann did not know where he was going and she was taken to Frankford hospital ER in
                                                                                                        .,   .
          Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 45 of 54


shackles amt handcuffs. An echocanliogmm was done, and because shew a p r i ~ she was not
dDitta} and othcrwiao would have been. Jo Am was later taken to RCF prison instead of the court
on Filbert St. Upon ar.tival, tbe bend1 warrant officers gave the bench warrant and my mt discharge
papers to the Conections Officet Jo Ana Fomxaididnot get these papem ~ though she requested
them during her time at RCF and several times since thell by phone, in person and subpoena to the
wmant officers, und 1hc RCF DirectoI, Chtis Thomas, and requests to the legal staff ofRCP and the
Warden. Jo Ann Fomone bas also been denied copies ofthe tnmsport forms ofprisoner to hospital of
October 6, 2010 and September 23, 2011.

lo Aml was aftaid :fur her life while at RCF. Attbe time, She was UDaWBie ofthe PaRCrim P 150 (A)
(51 that a permn can only beheld on a bench. wanaut .fur 72 hours. J'o .Ann caJied her mother and
asked her to get a lawyer to get her out ofRCF as she was not getting her heart medication and was
not feeling well • Jo.Aml was also afraid of some ofthe inmates that wei:e detoxing :6:om hm>io, one
ofthem , ber:rmmmate tln:eat:ated 10 kill~ and fiDally Io Ann got herselfm.aved to another jail ceJL

Jo Ann's sister and mother retained a new private lawyer Mr. FrmJt« Jo Ann was told by her sister
tbat M:t. :framer told her hewas going to meet Jo Ann in comt on Monday at bench warrant bearing
court and she wold be released ftom there. Fmmer did not get her out Friday or the next day and
should have known about Rule 150. He should have called tu slwi.ff or the warden to find out why his
client had not been brought to court. Jo Ann was scheduled 1o go to court September 26 at noon for
bench waaant hearing, 1Jut was not allowed to get on 1he bus to court wi1h 1he others, though she was
in line and at the doortbat day. The 01licel; Fislu:rtold her she bad to wait UDtil Wfdnesday. Mr.
fmmer was aware that Jo Ann had an.Argu11eut on a civil case in Lehigh CoUDty scheduled for
September 27, 2011. When she was not p.tesent at theAtgumen4 her civil case was dismissed ex: parte.
Jo Ann was instead 1akm to bench wammt court on September 28, 2001 and rel~ :fi:om there at
about 3;00 p.m. So, 1oAnn was impri~ for 6 days on a J:,ench wammtbeeause she had an
appointment with her cardiologist on Septembe.r21, 2011.10Ann does not tolerate the heartmeds well
and diffia:ent meds and doses haw been tried to tiy to avoid side dfects, like migraines ,which leave
he:r1ired and with erratic blood_pressure.

When do the violent perpetrators of aggravated assault, :recld~ ~ that cause innocent
individoaJs serious .injuries and damages get ~ prosecuted and imprisoned instead of pmrisbing
their victims?


              --,ealfh
         C~""..,. ..... of PA
         Co11nty ofI:,eltigb.

 Sworn and-~bed before me
 tbisQ5-8ay of :St)()~ 20_}2
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 46 of 54

 Ms. Elizabeth Kottias
 District Attorney's office
 Three S.Penn square
 Philadelphia, PA 1910


                                                               June 23, 2012

                                                                           RECEIVED·
 Re : Comm. v. Fonz.one
 MC-51-CR-43169-2010                                                         JUN 2 7 2012
                                                                    ACTIVE CRIM/NA          .
Dear Ms. Kottias;                                                    CAIMINALMont:scoCORos
                                                                                                URT.

It is the defense's position that discovery has not yet been completed as there is outstanding
discovery~ filed in September 2011 which have not been fully complied with by yom office.
(copies at1ached herein).

Pursuant to PaR.Crim P 573(C)(2) and 573(0), defense hereby requests any and all names , addresses
and dates ofbirth of any wi'tnesses the prosecution intends to call • In addition, defense requests any -
                                                         or
and all witness statements, documents reports~ exfuoits photographs intended forilse by the
prosecutor.

Some of the requested items which have not been provided , though requested on September 9, 2011,
include: All police reports including Police form 48 of October 6, 2010 which is the police transport to
~ospital fo~ and Police form. 48 of September 22, 2011,, which is the police warrant unit tra,nswrt
form to hospital. Also, the bench warrant of September 21, 2011 constitutes a police report and'has not
been provided to the defense though requested repeatedly since then. ( then defense attorney was told
that Ms. Fonz.one had an appointment with her cardiologist September 21 and could not be in comt
that day). Other police reports not provided to defense include: a police report col'ltaining a police
a:ffadavit of probable cause signed by the mesting officers Kelecheswky and Bee. The police report
containing the name of the complaining witness and alleged victim of disorderly conduct was
similarly not yet provided to the defense.                  ·                                 -

Furthermore, videotape of the section at Citizen Bank parlc was requested and not yet provided to
defense. Lastly, the fingerprints of the accused were not provided to the defense.                     ·-


Since -the case was first called to trial October 2010, there were 'three Court Orders for the district
attorney to provide discovery. The defense has provided discovery and medical reports to previous
asst district attorneys.              ·                       '


                                           ''~                    ·~,P4,
                                             ' Jo,.,F~llsquire
              Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 47 of 54
John Fe Kennedy Community Mental Health/Mental Retardation Center


Delores Wilson Esq.                                                              Jo Williamson
Chairperson                                                                      President /CEO
Board of Directors




         March 1~ 2012



         RE: Joann Fonzone
         DOB: 07/19/1958


         Dear Sir or Madam:

        Ms. Fonzone was initially evaluated on October 19, 2011 and had a follow up on
        December 21, 2011. She was diagnosed with Post Traumatic Stress Disorder. As of our
        last meeting she was competent to aide in her defense. She is not delusional or
        psychotic. She understands the circumstances of her situation.

        Sincerely,            .,


         DtwftJn~dly!n~
        Buster Smith, MD                    .




         'B   12 North Broad Street Phifoidelphia PA 19102 215-568-0860 Fax 215-568-0769
                                       31
              Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 48 of 54
             [B   Coor.dinated Health
                  Better. Together.


November 7, 2016

RE: FONZONE, JO           A.t-...m (0050341)
To Whom It May Concern:

Jo Ann Fonzone is a 58-year-old female who is under my care for her current cervical spine condition in
our Back and Neck Center at Coordinated Health. Ms. Fonzone has a history of chronic neck pain since
being a victim of@ ~ggravated assault on October 6, 2010. Patient has neck pain that radiates to the
upper back and down the right upper extremity. She has recently received trigger point injections in the
office setting and is scheduled to receive a right sided cervical epidural steroid injection in the coming
weeks. She is also currently in physical therapy for her cervical spine condition. MRI of the cervical
spine was recently done on October 6, 2016 and shows significant multilevel disc protrusions causing
advanced foraminal stenosis and nerve root impingement.

The patient is scheduled for her cervical epidural steroid injection on November 17, 2016 and will need
several weeks after the epidural injection to allow it to take effect and should decrease her activity level
during that time. Patient was originally referred to me by Dr. Randy Jaeger, an orthopedist, who was
treating her for shoulder issues. She is also seeing Dr. John Williams, another orthopedic, for shoulder
issues. She has received shoulder steroid injections as well.

Due to the patient's ongoing cervical spine condition with ongoing treatment, she will need time to attend
her physical therapy sessions, to have her injection procedures done and to recuperate from her injection
procedures. This will significantly decrease her ability to perform work related tasks and we are
requesting that she be allowed an extension on her current work deadlines through the end of the calendar
year. She may ultimately need several epidural injections in the course of her treatment.

If there are any questions, please do not hesitate to contact me at 610-861-8080. Thank you for your
attention to this matter.




Allentown 1503 N. Cedar Crest Blvd., Allentown, PA 18104      Phillipsburg   222 Red School Lane, Phillipsburg, NJ 08865
          1621 N. Cedar Crest Blvd., Allentown, PA 18104      Hazleton       1097 N. Church St., Hazleton, PA 18202
          1405 N. Cedar Crest Blvd., Allentown, PA 18104      Brodheadsville Rte 115 & Switzgable Rd.,Brodheadsville, PA 18322
Bethlehem 2775 Schoenersville Rd., Bethlehem, PA 18017        E Stroudsburg 505 Independence Rd.,EastStroudsburg, PA 18301
          2300 Highland Ave., Bethlehem, PA 18020                            511 VNARd., East Stroudsburg, PA 18301
          2030 Highland Ave., Bethlehem, PA 18020             Lehighton      239 N. First Street, Lehighton, PA 18235
          2310 Highland Ave., Bethlehem, PA 18020             Pittston       1120 Oak St., Pittston, PA 18640
          3100 Emrick Blvd., Bethlehem, PA 18020              Wind Gap      1411 Jacobsburg Rd., Wind Gap, PA 18091

Hospitals:          1503 N. Cedar Crest Blvd.         2310 Highland Ave.                  511 VNA Rd.

                                    877-247-8080    www.coordinatedhealth.com     610-861-8080
                                                                                                                              1621   N Cedar Crest Blvd (POD B)
                         Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 49 of 54                                                            Alle·ntown, PA


FONZONE, Jo Ann
July 19, 1958                                                                          Female                                                             0050341
Born                                                                                   Sex                                                                    MRN

2242 W Tilghman St (Apt 1C)                                                                        English (preferred)
Allentown, PA 18104                                                                                Language
Address                                                                                            White
                                                                                                   Race

                                                                                                   Not Hispanic or Latino
                                                                                                   Ethnicity



Summary of Care



  FreeTextChiefComplaintCopy: Right side neck and right shoulder blade pain. ;




   Functional status health issues are not documented


   Cognitive status health issues are not documented



                                                                                     ···------7T5y- ---
  Abnormal EKG ,7S4.3J R94 3,;

   Atrial fibrillation     .31. 148 91)
                                                                                            f (.Mi~ f
   Cervical facet syndrome r 7 2L1.                                                            ·-p6A
   Cervical spinal stenosis
   Closed fracture of sternum t8G7.2. s22.2cx,\)

   Complex regional pain syndrome (355.9)
   Costalchondritis (733.6. r-1S4Jl)

  Discoloration of skin of hand ,709.0iJ,        un    9'

   Encounter for examination following surgery (V6:'.00,           zo 0 )

   Foraminal stenosis of cervical region '

  Herniated nucleus pulposus, CS-6           1


  Herniated nucleus pulposus, C6-7 (721.C, ,,1sG.223;

  Influenza vaccine administered (V0•4.SJ. c :, J

  Migraine headache (346 9fJ, G,3.989;
  Mitral regurgitation (·12•Ul, ;3,,_JJ

  Myofascial pain (729.1, f'79.'8j
  Neck pain i72U, M'>L')
  Occipital neuralgia ( 723.8. :,151 5 i,

  Osteoarthritis of cervical spine 72 1 C        •;'

  Palpitations



  Right shoulder pain (7i9.•11. ,<25.5, l,

  Shoulder pain \719.4·.1. M23 519j
  Somatic dysfunction of cervical region (739.1. W>S.],)
  Somatic dysfunction of thoracic region (739.2, ,,:gc;_Q2)

  Tendinitis of right rotator cuff (72.6.10, -'i 1:.;
  Thoracic aortic aneurysm without rupture
  Thoracic disc herniation ' '22.; l ,-,,51. 0 -L

  Thoracic outlet syndrome: 3'd C. G~4.V
  Vitamin d deficiency (?(,8 '     CS5 CJ:
                                                 Fonzone, Jo Ann - MRN: 0050341 - Encounter. Dec 10, 2018 02:30 PM - Page 1 of 4
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 50 of 54

                                                                LVPG NEUROLOGY - 1250 CEDAR CREST
                                                                          1250 S CEDAR CREST BLVD
                                                                                                 STE405
                                                                              ALLENTOWN PA 18103-6224
                                                                                     Dept: 610-402-8420
                                                                                  Dept Fax: 610-402-1689



July 31, 2019

Jo Ann C. Fonzone
631. Primose Lane
Allentown, Pa 18104
Allentown PA 18104-4392



To Whom It May Concern:

Please be advised that Jo Ann C Fonzone is currently under my medical care for treatment of severe
migraine headaches. In its typical form, migraine is a complex neurophysiological disorder
characterized by episodic, and in its progressive form, daily head pains. The Headache attacks are
often accompanied by neurological and autonomic events. Generally, migraine is an inherited
disorder; an autosomal dominant trait has been proposed. Migraine headaches can be very painful
and at times, disabling but can frequently be controlled.

Within a reasonable degree of medical certainty that the migraines, tinnitus, PBA, seizures, and
concussion were caused by severe head trauma suffered as a result of being a victim of aggravated
assault on 10/6/2010 in Philadelphia.


Jo Ann C Fonzone has been at the LVPG Neurology Headache Center in an attempt to bring the
attacks under better control. There are many different avenues used to prevent migraine attacks and
we are exploring these in our attempt to bring the patient's condition under control.

If we can be of further assistance, do not hesitate to contact us at (610)402-8420.

Sincerely,

Vitaliy Koss, MD, FAHS
             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 51 of 54

                                                                                   LVH-CC 1250 NEUROLOGY
                                                                                       1250 S CEDAR CREST
                                                                                                     STE 405
                                                                                  ALLENTOWN PA 18103-6224
                                                                                          Dept: 610-402-8420
                                                                                      DeptFax:610-402-1689


July 28, 2020


RE: Jo Ann C Fonzone
DOB: 7/19/1958


To Whom It May Concern:

Please be advised that Jo Ann C Fonzone is currently under my medical care for treatment-of severe
migraine headaches. In its typical form, migraine is a complex neurophysiological disorder characterized
by episodic, and in its progressive form, daily head pains. The Headache attacks are often accompanied
by neurological and autonomic events. Generally, migraine is an inherited disorder; an autosomal
dominant trait has been proposed. Migraine headaches can be very painful and at times, disabling but can
frequently be controlled.

In addition to intractable migraine, Jo Ann also has hearing loss that is related to a head injury which
occurred in October of 2010. Jo Ann developed tinnitus since the injury which caused the hearing loss.

Jo Ann C Fonzone has b~en at the LVPG Neurology Headache Center in an attempt to bring thE!) attacks
under better control. There are many different avenues used to prevent migraine attacks and we are
exploring these in our attempt to bring the patient's condition under control.

If we can be of further assistance, do not hesitate to contact us at (610)402-8420.

Sincerely,



Vitaliy Koss MD
                          Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 52 of 54
           From: ecf_paed@paed.uscourts.gov,
             To: paedrnail@paed.uscourts.gov,
        Subject: Activity in Case 5:12-cv-05726-MH FONZONE v. OTERI et al Telephone Conference
           Date: Fri, Jun 5, 2020 12:32 pm


        This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPO'\D to this e-mail bcc:rnsc the mail ho" is
        unattended.
        ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
        (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by
        the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.
        However, if the referenced document is a transcript, the free copy and 30 page limit do not apply.

                                                                           United States District Court

                                                                        Eastern District of Pennsylvania

        Notice of Electronic Filing

        The followingtransaction was entered on 6/5/2020 at 12:32 PM EDT and filed on 6/5/2020
        Case Name:          FONZONE v. OTERI et al
        Case Number:        5:12-cv-05726-MH
        Filer-
        WARNING: CASE CLOSED on 09/30/2019
        Document Number: 164

        Docket Text:
        Minute Entry for Telephone Conference held on 6/5/20 before MAGISTRATE JUDGE MARILYN HEFFLEY (mbh, )


        5:12-cv-05726-MH Notice has been electronically mailed to:

        MICHAEL EIDEL           meidel@foxrothschild.com, ,iiaggers@foxrothschild.com

        AARON SHOTLAND              aaron.shotland@phila.gov, anne.taylor@phila.gov

        JOANN FONZONE            jo76erjo@aol.com

        5:12-cv-05726-MH Notice will not be electronically mailed to:

        The following document(s) are associated with this transaction:

        Document description:Main Document
        Original filename:n/a             ·
        Electronic document Stamp:
        [STAMP dcecfStamp !D=1001600548 [Date=6/5/2020] [FileNumber=I6952156-0
        )[7a7ce4953f88e26d8bc8eb38da9e7fd8a46316adb2df3d810e3be4c5ae8a4a64ba2
        e88d346404165lc7b53444bb697df35660e79f6af20adlbde2d2f475590a6)]




1 ofl                                                                                                                                             7/23/202L
                             Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 53 of 54
        From: ecf_paed@paed.uscourts.gov,
          To: paedmail@paed.uscourts.gov,
     Subject: Activity in Case 5:12-cv-05726-MH FONZONE v. OTERI et al Scheduling Order
        Date: Fri, Jun 5, 2020 3:01 pm


     This is an automatic e-mail message generated by the CM/ECF system. !:'lease DO NOT RESPOND to this e-mail because the mail bo-.. is
     unattended.
     ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
     (including prose litigants) to receiye one free electronic copy of all documents filed electronically, if receipt is required by law or directed by
     the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.
     However, if the referenced document is a transcript; the free copy and 30 page limit do not apply.

                                                                        United States District Court

                                                                      Eastern District of Pennsylvania

     Notice of Electronic Filing

     The following transaction was entered on 6/5/2020 at 3:01 PM EDT and filed on 6/5/2020
     Case Name:           FONZONE v. O'fERI et al
     Case Number:         5:12-cv-05726-MH
   Filer:   ·                                                               £
 ~ G : CASE CLOSED on 09/30/2019 _.-/                          UNT{2_1J
   Document Number: 165                                        ~

     Dock"'et Text:
     SCHEDULING ORDER: FINAL PRETRIAL CONFERENCE SET FOR 4/12/2021 09:00 AM BEFORE MAGISTRATE JUDGE MARILYN
     HEFFLEY. DISCOVERY DUE BY 10/5/2020. JURY SELECTION SET FOR 4/27/2021 09:30AM BEFORE MAGISTRATE JUDGE
     MARILYN HEFFLEY. MOTIONS DUE BY 11/5/2020. MOTION IN LIMINE DUE BY 1/20/2021. TRIAL DATE SET FOR 4/27/2021 09:30
     AM BEFORE MAGISTRATE JUDGE MARILYN HEFFLEY.. SIGNED.BY MAGISTRATE JUDGE MARILYN HEFFLEY ON 6/5/20. 6/5/20
     ENTERED AND COPIES MAILED AND E-MAILED.(mbh, )


     5:12-cv-05726-MH Notice has been electronically mailed to:

     MICHAEL EIDEL           meidel@foxrothschild.com, iiaggers@foxrothschild.com

     AARON SHOTLAND              aaron.shotland@philagov, anne.taylor@phila.gov

     JOANN FONZONE            jo76erjo@aol.com

     5:12-cv-05726-MH Notice will not be electronically mailed to:

     The following document(s) are associated with this transaction:

     Document description:Main Document
     Original filename:n/a
     Electronic document Sta·mp:
     [STAMP dcecfStamp_ID= 1001600548 [Date=6/5/2020] [FileNumber= 16952647-0
     ] [83a80af18d3da554ce0d43c9930ld28b4774e14812cc3el941027b8aa56207ebb96
     03cba755db3c8e7lceaee9f971dec4a4fbebc418c0786354bc27ec644d14d]]




fl                                                                                                                                             7/23/2020 2: 15 PM
               Case 5:12-cv-05726-MH Document 166 Filed 08/19/20 Page 54 of 54

                                CERTIFICATE OF SERVICE



I hereby certify taht I ~ve on this day caused to be served a true and correct copy of the

 aforementioned    (V\,a:fl cnJ ., f ~ p,t~&!':the parties listed below at the addresses   as listed:

                       ,~~RP~~~H~~~
Robert Foster, Esq.
Reger Rizzo & Darnell
2929 Arch St. , 13th floor
Philadelphia, Pa. 19104



City of Philadelphia law dept.(police, John Evans, Riverside Facility, 0. Fisher, Bench
1515 Arch St. 14th Floor                                                   wariant unit- defendants)
Philadelphia, Pa. 19102

         '

E.Kotchian, D.Ayers, G.Engel
Philadelphia Dist. Attorney's office
3 Penn square
Philadelphia, Pa, 19107


Defender Associates
1441 Sansum St.
Philadelphia, Pa; 19107


Richard Patton
1223 Locust St. 4 th floor
Philadelphia, Pa 19107
